Citation Nr: 9911280	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-20 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.   

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service-connected lumbosacral strain is 
manifested by recurrent complaints of chronic low back pain, 
muscle spasms, limitation of motion, and x-ray evidence of 
degenerative disc disease and degenerative joint disease, and 
by evidence of functional impairment due to pain.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for the assignment of a 40 percent disability rating 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for a 
lumbosacral strain in a June 1955 rating decision.  At that 
time, the RO assigned a 10 percent disabling rating under 
Diagnostic Code 5295.  The decision was primarily based on 
lay and private medical statements, and a May 1955 VA 
examination.  The RO stated that the appellant had submitted 
numerous lay and private medical statements which supported 
his contention that while he was in the military, he injured 
his back and subsequently developed chronic low back pain.  
The appellant's May 1955 VA examination showed moderate pain 
on first percussion over the lumbosacral region, with some 
limitation of forward flexion of the spine on the pelvis.  
There was also moderate splinting of the lumbar and sacral 
spinal muscles, with positive leg signs.  

In January 1961, the appellant underwent a VA examination.  
At that time, he complained of chronic low back pain.  
According to the appellant, his pain increased with heavy 
lifting or twisting.  The physical examination showed that 
the appellant stood erect with a mild swayback posture, but 
there was a flattening of the lower lumbar segments.  The 
appellant had the appearance of a mild spondylolisthesis.  
Anterior flexion was accomplished to within five inches of 
the floor.  The examining physician noted that anterior 
flexion was painful for the appellant, and recovery to erect 
posture was more painful.  Hyperextension and lateral flexion 
were both painful, and the muscles on either side of the 
lumbar spine were in spasm.  Percussion tenderness was 
limited to the lumbosacral joint area.  In supine position, 
the appellant's hips had a full range of motion.  Straight 
leg raising was limited to 70 degrees on both sides due to 
tight hamstrings.  Reflexes were present and symmetrical 
without pathological reflexes.  An x-ray of the appellant's 
lumbosacral spine were interpreted as showing no evidence of 
pathology.  The diagnosis was of chronic low back strain.  

A private medical statement from J.E.S., M.D., dated in 
February 1975, shows that at that time, Dr. S. indicated that 
since 1967, he had been treating the appellant intermittently 
for lumbar intervertebral disc syndrome.  In addition to his 
statement, Dr. S. submitted a copy of an x-ray report, dated 
in January 1974.  The x-ray was interpreted as showing a 
narrowing off of all of the lumbar intervertebral spaces, 
particularly between L3 and L4, and between L4 and L5.  The 
interspace between L5 and S1 was essentially completely 
obliterated.  There were sclerotic changes at their 
contiguous margins of L5 and S1.  Both sacroiliac joints were 
normal, and there was no evidence of spondylolisthesis.  It 
was the examiner's opinion that the above findings indicated 
that the narrowing of the lumbar intervertebral spaces had 
been present for a long period of time and was not of recent 
origin.  There were no other significant abnormalities.  

A VA examination was conducted in March 1975.  At that time, 
the appellant gave a history of his in-service back injury 
and subsequent low back pain.  He stated that for the past 15 
years, he had had chronic low back pain.  According to the 
appellant, his back pain was gradually worsening.  The 
appellant indicated that his pain had spread to above his 
buttocks, but it did not radiate up the back or down the leg.  
According to the appellant, standing and sitting caused the 
pain to increase.  The appellant reported that he could not 
do any bending or lifting because of his back pain.  He noted 
that when his pain increased, he used heat and medication to 
relieve his symptoms, but that he did not take any medication 
regularly.  According to the appellant, he had not been 
hospitalized and he had not had chiropractor treatment for 
his back disorder, but he did visit his physician once or 
twice per year.   

The physical examination showed that the appellant's feet and 
peripheral joints were all normal.  The appellant had a 
normal range of motion, and there was mild tenderness over 
the upper lumbar spine to deep percussion.  Lasegue's test 
was positive at 135 degrees, bilaterally.  According to the 
examining physician, the appellant had marked difficulty in 
touching his toes, and he could only flex to 60 degrees with 
a good deal of pain.  The examiner noted that the appellant 
also exhibited a good deal of pain when he tried to lie down.  
The appellant could extend his back to only 10 degrees and he 
had difficulty with that extension.  The appellant could side 
flex his spine to 20 degrees, bilaterally.  

An x-ray of the appellant's lumbar spine and sacroiliac 
joints was interpreted as showing no evidence of active 
pathology.  Studies of the lumbosacral spine and sacroiliac 
joints reflected no evidence of fracture or dislocation.  
There was moderate narrowing of the lumbosacral interspace 
and minimal, even questionable, narrowing of the L4-5 
interspace.  No other evidence of pathology was seen.  After 
the physical examination and a review of the appellant's x-
rays, the examiner diagnosed the appellant with the 
following: (1) chronic lumbosacral strain, and (2) 
degenerative arthritis, by history, multiple joints, 
including the neck.  

In April 1997, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his back condition be reevaluated.  

In April 1997, the RO received a copy of an x-ray report from 
the Alphonsus Regional Medical Center.  The report reflects 
that in May 1986, the appellant had x-rays taken of his 
lumbar spine.  The x-rays were interpreted as showing disk 
disease at L4-5 and L5-S1, with disk space narrowing, vacuum 
formation and slight spurring.  There were degenerative 
changes involving the lower lumbar facet joints.  The 
degenerative changes were most severe at L4-5 and L5-S1.  
Pedicles were intact and there were no fractures or 
destructive lesions seen.  The diagnosis was of disk disease 
at L4-5 and L5-S1.  The examiner noted that there were also 
degenerative changes at the lower lumbar facet joint.  

In April 1997, the RO received a private medical statement 
from F.J.G., M.D., dated in May 1986.  The statement reflects 
that at that time, Dr. G. indicated that the appellant's 
lower spine had a degenerating disc at L5.  According to Dr. 
G., the appellant was going to receive some instructions for 
Williams exercises.  Dr. G. advised the appellant to 
gradually start the exercises.  

In April 1997, the RO received a private medical statement 
from D.E.S., M.D., dated in August 1991, and a corresponding 
August 1991 MRI report.  The statement and the report are in 
regards to treatment for the appellant's cervical spine.  

In April 1997, the RO received a copy of an x-ray report from 
the Yuma Diagnostic Imaging Center, dated in January 1997.  
The report shows that at that time, the appellant had x-rays 
taken of his lumbar spine, and he also had a Magnetic 
Resonance Imaging (MRI) of his lumbar spine.  According to 
the report, the appellant had a history of chronic low back 
pain which extended to his right leg.  The x-rays were 
interpreted as demonstrating changes of diffuse degenerative 
disc disease and osteoarthritis at each lumbar level.  The 
examiner noted that the L1-2 level appeared the most severe 
with regards to the degenerative disc disease.  

The January 1997 MRI was interpreted as showing decreased 
height and signal in all of the lumbar intervertebral discs 
consistent with diffuse disc degeneration, and was most 
severe at L1-2.  The conus had a normal appearance and 
position, and it ended posterior to L1.  The T11 and T12-L1 
disc levels were grossly normal.  At L1-2, there was severe 
disc degeneration and minimal retrolisthesis of L1 on L2 
which was causing mild spinal stenosis, as well as moderate 
narrowing of both neural foramen.  The L2-3 disc levels 
showed no evidence of stenosis.  At L3-4, there was an 
annular disc bulge in combination with moderate facet 
hypertrophy and arthropathy which caused moderate narrowing 
of the spinal canal.  At L4-5, a diffuse annular disc bulge 
and facet arthropathy caused moderate narrowing of both 
neural foramen.  At L5-S1, there was no evidence of disc 
bulge or spinal stenosis.  There was moderate facet 
arthropathy.  The diagnoses included the following: (1) 
diffuse degenerative disc disease and osteoarthritis, (2) 
mild retrolisthesis at L1-2, the site of severe degenerative 
disc disease which was causing moderate spinal stenosis and 
narrowing of the neural foramen, and (3) mild stenosis at the 
L3-4 and L4-5 disc levels.  The examiner noted that the 
neural foramen at L4-5 were narrowed bilaterally.  

In April 1997, the RO received a private medical statement 
from Arizona Primary Care.  The report shows treatment for an 
unrelated disorder.  

In May 1997, the RO received outpatient treatment records 
from the S.W. Rehabilitation Association, from January to 
February 1997.  The records show that the appellant underwent 
physical therapy in order to relieve his back pain.  
According to the records, in February 1997, the appellant 
stated that his back still gave him some "trouble," but 
that overall, his physical therapy had made a big difference 
in his pain level.  The appellant was advised to continue his 
physical therapy exercises at home so that he could maintain 
his improvement and implement some further improvement.  

In May 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his back disorder.  He stated 
that at present, he had chronic low back pain.  According to 
the appellant, his pain was aggravated by any significant 
physical activity.  

The physical examination showed that the appellant was quite 
obese.  The examining physician noted that the appellant got 
on and off the examining table with marked antalgic 
maneuvering.  In regards to the appellant's spine, 
positioning straight and leg raising was limited to 60 
degrees with either leg.  The appellant's achilles and deep 
tendon reflexes (DTR) were equal.  There was tenderness to 
percussion over both lumbosacral areas of right and left.  
There was limitation of range of motion including 28 degrees 
of lateral flexion right, 25 degrees left, 30 degrees 
rotation of either side, 20 degrees of posterior extension, 
and 45 degrees of anterior flexion.  The examiner stated that 
all of the above measurements were associated with subjective 
discomfort and marked increased paraspinal muscle spasms.  
The diagnosis was of chronic lumbosacral strain which was 
aggravated by obesity.  

In the appellant's May 1997 VA examination, an x-ray was 
taken of his lumbosacral spine.  The x-ray was interpreted as 
showing diffuse degenerative disc disease with prominent 
decreased disc heights at L1 and L2, as well as the lower 
three segments.  Prominent degenerative facet arthritis was 
also noted, and according to the examiner, it was most severe 
in the lower segments.  Following the physical examination 
and a review of the appellant's x-ray, the examiner revised 
his previous diagnosis and diagnosed the appellant with back 
pain which was aggravated by degenerative disc disease and 
degenerative joint disease, as shown by x-ray. 

In a June 1997 rating action, the RO increased the 
appellant's rating for his service-connected lumbosacral 
strain from 10 percent to 20 percent disabling.  

In July 1997, the appellant submitted a statement from his 
wife, Mrs. B.K.R., in support of his contentions.  The 
statement reflects that according to Mrs. R., the appellant 
suffered from chronic back pain.  She indicated that the 
appellant had trouble sitting or standing, and that he could 
no longer participate in physical activities such as golfing 
or camping.  

Outpatient treatment records from the Boise VA Medical Center 
(VAMC) show that in July 1997, the appellant was treated 
after complaining of back pain.  At that time, he requested 
medication for his pain.  
 
II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected low back 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's lumbosacral strain is 
currently rated as 20 percent disabling under Diagnostic Code 
5295.  Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint spaces.  A 
40 percent rating is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.   38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

The appellant's service-connected lumbosacral strain may also 
be rated under Diagnostic Code 5292.  Under the provisions of 
Diagnostic Code 5292, moderate limitation of motion warrants 
a 20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).  

As indicated in the February 1998 Supplemental Statement of 
the Case (SSOC), the appellant's lumbosacral strain may also 
be evaluated under Diagnostic Code 5293.  Diagnostic Code 
5293 provides for the evaluation of intervertebral disc 
syndrome.  Under Diagnostic Code 5293, a 20 percent rating is 
warranted for mild intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his low 
back disorder causes him.  He indicates that he has chronic 
low back pain.  According to the appellant, his pain is 
aggravated by any significant physical activity, including 
walking, standing, or sitting.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the evidence of record shows that the 
appellant has a long history of chronic low back pain.  In 
the appellant's January 1961 VA examination, he was diagnosed 
with chronic low back strain.  In addition, in the 
appellant's March 1975 VA examination, he was diagnosed with 
the following: (1) chronic lumbosacral strain, and (2) 
degenerative arthritis, by history, multiple joints, 
including the neck.  Moreover, an x-ray report from the 
Alphonsus Regional Medical Center, dated in May 1986, was 
interpreted as showing disk disease at L4-5 and L5-S1, with 
disk space narrowing, vacuum formation and slight spurring.  
There were degenerative changes involving the lower lumbar 
facet joints.  The degenerative changes were most severe at 
L4-5 and L5-S1.  The diagnosis was of disk disease at L4-5 
and L5-S1.  The examiner noted that there were also 
degenerative changes at the lower lumbar facet joint.  

The Board further notes that an x-ray from the Yuma 
Diagnostic Imaging Center, dated in January 1997, was 
interpreted as demonstrating changes of diffuse degenerative 
disc disease and osteoarthritis at each lumbar level.  The 
examiner noted that the L1-2 level appeared the most severe 
with regards to the degenerative disc disease.  Moreover, a 
January 1997 MRI was interpreted as showing the following: 
(1) diffuse degenerative disc disease and osteoarthritis, (2) 
mild retrolisthesis at L1-2, the site of severe degenerative 
disc disease which was causing moderate spinal stenosis and 
narrowing of the neural foramen, and (3) mild stenosis at the 
L3-4 and L4-5 disc levels.  The examiner noted that the 
neural foramen at L4-5 were narrowed bilaterally. 

As previously stated, in the appellant's most recent VA 
examination, in May 1997, the examining physician noted that 
the appellant got on and off the examining table with marked 
antalgic maneuvering.  In regards to the appellant's spine, 
positioning straight and leg raising was limited to 60 
degrees with either leg.  The appellant's achilles and deep 
tendon reflexes (DTR) were equal.  There was tenderness to 
percussion over both lumbosacral areas of right and left.  
There was limitation of range of motion including 28 degrees 
of lateral flexion right, 25 degrees left, 30 degrees 
rotation of either side, 20 degrees of posterior extension, 
and 45 degrees of anterior flexion.  The examiner stated that 
all of the above measurements were associated with subjective 
discomfort and marked increased paraspinal muscle spasms.  
Furthermore, an x-ray of the appellant's lumbosacral spine 
was interpreted as showing diffuse degenerative disc disease 
with prominent decreased disc heights at L1 and L2, as well 
as the lower three segments.  Prominent degenerative facet 
arthritis was also noted, and according to the examiner, it 
was most severe in the lower segments.  Following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant with back pain which was 
aggravated by degenerative disc disease and degenerative 
joint disease, as shown by x-ray. 

In light of the above, the Board notes that although the 
evidence of record does not show that the appellant has 
lumbosacral strain with listing of whole spine to the 
opposite side or loss of lateral motion, the evidence does 
show that he has a long-standing history of chronic low back 
pain, with marked limitation of forward bending in a standing 
position, marked paraspinal muscle spasms, positive straight 
leg raising to 60 degrees bilaterally, and diagnostic data 
demonstrating osteo-arthritic changes, as well as mild to 
moderate spinal stenosis and joint space narrowing of the 
lumbar spine.  Moreover, it is also evident from the record 
that the appellant demonstrated no evidence of abnormal 
mobility involving the lumbar spine, and that his deep tendon 
reflexes were equal.  Given these objective and clinical 
findings, particularly those which indicate some degree of 
functional impairment due to pain, the Board finds that there 
is a question of whether the 20 percent or 40 percent 
evaluation most accurately reflects the degree of disablement 
associated with the appellant's service-connected lumbosacral 
strain.  Accordingly, after resolving all reasonable doubt in 
the appellant's favor, the Board concludes that the evidence 
of record more closely defines the criteria for a finding of 
severe impairment of the lumbosacral spine, which warrants a 
40 percent rating under Diagnostic Code 5295.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7; see generally 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca, 
supra; 38 C.F.R. §§ 4.10, 4.40, 4.45.  Accordingly, an 
increased evaluation for the appellant's service-connected 
lumbosacral stain is warranted.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that the appellant is now 
in receipt of the maximum schedular evaluation provided under 
Diagnostic Codes 5292 and 5295.  Therefore, the next higher 
rating is under Diagnostic Code 5293.  However, since the 
symptomatology associated with the appellant's service-
connected lumbosacral strain is not shown by the evidence of 
record to be consistent with a finding of pronounced 
neurological impairment of the lumbar spine, to warrant a 60 
percent rating under Diagnostic Code 5293, the Board finds 
that the appellant is most appropriately evaluated at the 40 
percent rate under Diagnostic Code 5295.

ORDER

An increased rating of 40 percent for lumbosacral strain is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

